Affirmed and Memorandum Opinion filed March 19, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00521-CR
                              NO. 14-14-00522-CR

                     GARY ISHMAEL BOLIN, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 209th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1377493 & 1377494

                 MEMORANDUM                      OPINION


      Appellant Gary Ishmael Bolin appeals his convictions for aggravated
assault–bodily injury and aggravated assault with a deadly weapon. See Tex. Penal
Code Ann. § 22.01(a)(1), (2) (West 2011). In a single issue appellant argues the
trial court abused its discretion by allowing the State to produce victim-impact
evidence at a hearing before the court entered a finding of guilt. Finding appellant
did not preserve error, and was not harmed by the introduction of victim-impact
evidence, we affirm.

                                       BACKGROUND

       After being admonished by the trial court, appellant pleaded guilty to
aggravated assault with a deadly weapon and aggravated assault–bodily injury.
Prior to hearing testimony, the trial court found, based on appellant’s plea,
sufficient evidence to find him guilty, but deferred a finding of guilt to permit
appellant to stay out on bond until preparation of the presentence investigation
report (PSI).1

       Appellant was the landlord for a business called RigMinder, a software and
hardware monitoring company that monitors operations of drilling rigs. The
complainant, Greg Ward, was the owner of RigMinder. The complainant testified
that he had a lease-purchase agreement with appellant, which permitted him to
purchase the property after a certain period of time. The complainant attempted to
exercise his right to purchase, but appellant was not willing to sell the property.
Appellant notified the complainant that his business would be evicted after the
complainant exercised his option to purchase. In response to the eviction notice,
the complainant filed a civil suit. On February 14, 2013, appellant walked into the
complainant’s office and shot him in the face. At the hearing the complainant
described the lengthy procedures he endured to rebuild his face and to recover
from the gunshot wound.

       The complainant’s wife described the impact of appellant’s actions on her
family. She testified that when the complainant first left the hospital they were
afraid to leave the house for fear that appellant would try to hurt the complainant

       1
        The record reflects that appellant also agreed to waive any right to appeal. Appellant’s
waiver of the right to appeal is not effective because there was no agreed recommendation as to
punishment. See Washington v. State, 363 S.W.3d 589, 589–90 (Tex. Crim. App. 2012).

                                               2
again or hurt one of his children. At a certain point appellant was placed on an
ankle monitor while out on bond, which made the complainant’s family feel safe in
leaving their house. When the ankle monitor was removed the complainant’s son
moved from Austin to live with the complainant and his wife.

      Marshal Ward, the complainant’s son, testified that after appellant shot his
father he “gave up a pretty hopeful and successful career in real estate in Austin,
Texas” to move closer to his family after appellant’s ankle monitor was removed.
He testified that his entire family is fearful for their lives. After Marshal’s
testimony, the following conversation between the court and the attorneys occurred
at the bench:

      THE COURT: I have to make a decision and it’s for the record that
      I’m disregarding Marshal’s testimony concerning how it affected him.
      MS. BUESE [the prosecutor]: In that case, Judge, I will send them a
      quick email and I will have them work on it when we have Kyle who
      was actually present.
      THE COURT: Don’t ask him that. I don’t want to go through two
      witnesses saying I’m going to disregard their testimony because of the
      question ask[ed].
      MS. BUESE: This witness was present at the office when —
      THE COURT: That’s fine. You can go into that, but I’m talking about
      specifically how it has affected him.
      MS. BUESE: Okay.
      THE COURT: We are talking about reversible error and I think the
      last thing in the world your family wants is to do this thing all over
      again. We will take another short break.

      After the break, Kyle Ward, the complainant’s other son, testified that he
was living near his father’s office on the day the complainant was shot. He
witnessed the aftermath of the shooting and was the first person to inform the
complainant’s wife of the shooting. Despite the court’s earlier warning, the

                                         3
prosecutor asked Kyle how appellant’s actions affected him. Kyle answered that he
was affected emotionally and physically, and was very angry.

      Appellant did not object to any of the witnesses’ testimony as to how
appellant’s actions affected them.

      The first hearing was continued until after preparation of the PSI. At the
continuation of the hearing, the trial court took judicial notice of the PSI and the
pretrial file. The PSI contained written statements of the witnesses who had
testified in the previous hearing. At the conclusion of the second hearing the trial
court found appellant guilty and sentenced him to confinement for 20 years in the
aggravated assault with a deadly weapon charge, and five years for the aggravated
assault charge with the sentences to run concurrently.

                    ADMISSION OF VICTIM-IMPACT TESTIMONY

      In a single issue appellant argues the trial court abused its discretion by
allowing the State to produce victim-impact evidence at a hearing before the court
entered a finding of guilt.

      We review the trial court’s ruling as to the admissibility of evidence under
an abuse of discretion standard. Weatherred v. State, 15 S.W.3d 540, 542 (Tex.
Crim. App. 2000). Victim-impact evidence “may be admissible at the punishment
phase when that evidence has some bearing on the defendant’s personal
responsibility or moral culpability.” Espinosa v. State, 194 S.W.3d 703, 711 (Tex.
App.—Houston [14th Dist.] 2006, no pet.); see also Ford v. State, 919 S.W.2d
107, 115–16 (Tex. Crim. App. 1996) (allowing victim-impact evidence in capital
murder case when jury was required to answer special issue asking about
defendant’s    “personal      moral   culpability”   and,   thus,   defendant’s   moral
blameworthiness and culpability were relevant issues at punishment). Victim-


                                            4
impact testimony is irrelevant at the guilt-innocence phase of a trial because it does
not tend to make more or less probable the existence of any fact of consequence
with respect to guilt or innocence. Miller-El v. State, 782 S.W.2d 892, 895 (Tex.
Crim. App. 1990); Love v. State, 199 S.W.3d 447, 456–57 (Tex. App.—Houston
[1st Dist.] 2006, pet. ref’d).

       Appellant failed to preserve error with regard to the State’s production of
victim-impact evidence. Even if appellant preserved error, the record does not
reflect that appellant was harmed by the admission of victim-impact evidence.

       To preserve a complaint regarding the erroneous admission of victim-impact
evidence for appellate review, the defendant must object on the ground that the
evidence constitutes impermissible victim-impact evidence. Pena v. State, 285
S.W.3d 459, 464 (Tex. Crim. App. 2009); Tex. R. App. P. 33.1.

       In this case, appellant failed to preserve error by failing to object to the
prosecutor’s questions. The prosecutor asked Marshal Ward to tell the court how
appellant’s actions impacted him. Marshal responded with a description of the
emotional and financial effects of appellant’s actions. Appellant did not object to
the prosecutor’s question or Marshal’s answer.

       The trial court, sua sponte, requested a discussion at the bench with the
prosecutor and defense counsel. The court specifically stated it would disregard
Marshal’s testimony “concerning how it affected him.” The court admonished the
prosecutor not to ask the witnesses how appellant’s actions affected them, and
stated it would disregard their testimony because of the question that was asked.
Despite the court’s admonition, the prosecutor also asked Kyle Ward how
appellant’s actions affected him. Appellant again did not object.

       Even if appellant had properly preserved his complaint that the testimony


                                          5
was inadmissible victim-impact evidence, appellant was not harmed because (1)
the trial court expressly stated that it would disregard the victim-impact evidence;
and (2) the plea hearing and subsequent sentencing were not a bifurcated trial.

      The erroneous admission of evidence is nonconstitutional error; therefore,
we analyze it to determine whether the error affected a substantial right of the
defendant. Tex. R. App. P. 44.2(b); see also Gray v. State, 159 S.W.3d 95, 97–98
(Tex. Crim. App. 2005). A substantial right is affected when the error has a
“substantial and injurious effect or influence in determining the jury’s verdict.”
King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). If the error had no or
only a slight influence on the verdict, the error was harmless. See Johnson v. State,
967 S.W.2d 410, 417 (Tex. Crim. App. 1998).

      Victim-impact testimony is irrelevant at the guilt-innocence phase because it
does not tend to make more or less probable the existence of any fact of
consequence with respect to guilt or innocence. Love, 199 S.W.3d at 456–57. The
trial court specifically stated it would disregard the improper testimony. Therefore,
we cannot say that the improper admission of victim-impact evidence had an
influence on the trial court’s finding of guilt based on appellant’s plea.

      The underlying proceeding was not bifurcated into a guilt-innocence phase
and punishment phase. The trial court accepted appellant’s guilty plea and ordered
a PSI prepared. The State introduced live testimony in advance of preparation of
the PSI. When a defendant waives trial by jury and enters a plea of guilty before
the court to a non-capital offense, the proceedings become a unitary trial, “that is
the issues of guilt and punishment are submitted at the same time.” Barfield v.
State, 63 S.W.3d 446, 449 (Tex. Crim. App. 2001). These issues cannot be
separated. Lopez v. State, 96 S.W.3d 406, 412 (Tex. App.—Austin 2002, pet.
ref’d); State v. Kersh, 2 S.W.3d 636, 638 (Tex. App.—Houston [14th Dist.] 1999,

                                           6
no pet.).

      Given the nature of the unitary proceeding and the trial court’s express
statement that it would disregard any victim-impact evidence, we conclude that the
admission of improper victim-impact evidence did not have a substantial and
injurious effect or influence in determining the trial court’s finding of guilt. See
Tex. R. App. P. 44.2(b). We overrule appellant’s sole issue.

      We affirm the trial court’s judgment.




                                      /s/       Tracy Christopher
                                                Justice



Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            7